Sognier, Judge.
On certiorari to the Supreme Court, our earlier decision in the above case affirming the judgment of the trial court in favor of Calhoun County has been reversed. Porter v. Calhoun County, 162 Ga. App. 839 (293 SE2d 4) (1982). Accordingly, our opinion entered June 24,1982 is vacated and the judgment of the Supreme Court is adopted as that of this court. Porter v. Calhoun County, 250 Ga. 566 (300 SE2d 143) (1983). Judgment of the trial court is reversed.

Judgment reversed.


Deen, P. J., and Pope, J., concur.